*598Dissenting opinion by
Hoyt, Associate Justice.
I am unable to concur with the majority of the court in their decision upon this motion, and will briefly state the grounds of my dissent.
Section 447 of the Practice Act, of 1877, following out the provisions of the Organic Act, provides that in all cases of an equitable nature or where the district court has assumed chancery jurisdiction, an appeal will lie to the Supreme court. It is conceded that if this provision of the statute stood alone and unqualified, it would give to a party the right to remove a chancery case to the Supreme court for trial de nove, that is to say he would have the right to bring his case to this court and have it tried upon all the questions made by the pleadings and the evidence in the court below, the effect of the appeal being to substitute the Supreme court for the District court, as the forum in which the trial is to be had, but it is claimed that in Section 460 and 465 of said Practice Act, the legislature has provided that in order to get the benefit of the provisions allowing him an appeal to the Supreme court, a party to an equitable action must set out and specify what particular part of the action of the District court he claims to have been erroneous, and cannot rely upon the well settled rule, that by taking his appeal he secures the right to have every question, pertinent to the case, re-examined in the appellate court, and this the majority of this court hold, while at the same time holding that, notwithstanding these sections, the Supreme court has the right and it is its duty to re-try the whole case and to decide all the material questionsinvolved therein. But if the Supreme court has the right, and it is its duty to try the case de novo and decide all the material questions raised by the pleadings and proofs, then it seems to me that it certainly should be permitted to have the whole case discussed, and that to say that the legislature has made it the duty of this court to examine and pass upon all the material questions in an appeal case and yet that it has made it the duty of the appellant therein to select out any particular portion of said material question, and be confined in his argument to those selected, leaving the *599court as best It can to both argue and decide all other material questions in the case, is a proposition so strange, not to say absurd, that before I could come to the conclusion that the legislature had so intended, I must have their intention manifested in language so clear as to make it absolutely impossible that any other interpretation could be given thereto, and not finding such language in the sections referred to, I can but dissent from the conclusion to which my brothers have come upon that question.
Take Section 460 and give the language therein used a fair interpretation, giving to every clause and word its usual and proper signification, and it seems to me that it requires that the party desiring to appeal a case to this court, need only prepare and serve, as required by statute, a notice that he appeals from the judgment in the case, and that where the judgment is entire, that is all that the notice should contain. This would probably be conceded were it not for the use of the words, “ or from some specific part thereof defining such part;” but as-it seems to me these words do not apply at all, when the appeal Is from the whole of the judgment or decree, but only apply when the decree is such that a part of it can be enforced independently of the other parts, and the party only desires to appeal from some particular portion thereof, and that then the words quoted come into foree and compel the party to state that he only appeals from a part of the decree, and in that case he must define what particular portion of the decree he appeals from.
The design of the statute being to leave those parts of the decree not appealed from to be enforced in the court below. See Sections 459 and 475.
If it had been the intention of the legislature to require in an equity case something equivalent to an assignment of error in a law case, they would not, in my opinion, have used the language employed in Section 460, as by itf even giving the words themselves, the signification contended for, they have in terms provided that in an appeal case the particular part of the proceeding appealed from should be specified, while in a suit *600in error, they have provided that the judgment or order by which the party conceives himself aggrieved shall be set forth together with a particular description of the errors assigned.
Section 465, even if interpreted as it has been by my brothers, must be admitted to be incongruous and incomplete, for while in Section 460, as interpreted by the majority of the court, the legislature have seen fit to describe the specification required in an appeal case as something else than as an assignment of error, here they have used only that term as intended to cover both an appeal and a suit in error. This being true and it being necessary in any case that there should be a forced construction of said Section 465,1 am of the opinion that it would be doing no greater injustice to the language used therein to hold that the assignment of error spoken of, referred only to cases at law, than it would to give such an interpretation to Section 460 as will make the language here used consistent with the idea that said words applied with equal force to both classes of cases.
But it seems to me that the true way is to construe this section just as I have Section 460, that is, just as it reads, and to hold that this section refers to appeal cases only when the appeal is from a part of the decree, and that in such a case if the portion appealed from is not specifically described then the appellee may obtain relief under the provisions of this section.
As I hold that under section 460 it is only necessary for the appellant to specify what he appeals from and not the particular error in the proceedings which may have led to the decree or part thereof from which he appeals, and as in this case it clearly appears from the notice that the appéllant appealed from the entire decree, it follows that, in my opinion, the motion should be denied.
I have discussed only the first of the two questions decided by the majority of the court, as from the conclusion to which I have arrived in Regard to that, it is not necessary for me to pass upon the other..